Martin E. King, J.
Respondent moves to dismiss petition on the grounds that this court lacks jurisdiction to hear the *803above matter, a petition to recover real property. The property in issue is located in that part of the Village of Mamaroneck which is part of the Town of Mamaroneck.
Section 201 of the Uniform Justice Court Act was amended effective July 1,1970 to provide concurrent civil jurisdiction for a town court for civil causes of action arising within a village wholly or partly within such town.
Accordingly, this court would have jurisdiction and the motion is, therefore, denied.